Exhibit 10.52
RCN CORPORATION
Restricted Stock Unit Award
AWARD AGREEMENT, dated as of March 2, 2009, between RCN Corporation, a Delaware
corporation (the “Company”), and                                          (the
“Participant”). This Award is granted by the Compensation Committee of the Board
of Directors of the Company (the “Committee”) pursuant to the terms of the RCN
Corporation 2005 Stock Compensation Plan (the “Plan”). The applicable terms of
the Plan are incorporated herein by reference, including the definitions of
terms contained therein.
Section 1. RSU Award. The Company hereby grants to the Participant, on the terms
and conditions set forth herein, an Award of                      Restricted
Stock Units (“RSUs”). The Award shall constitute an RSU Award under Article 6 of
the Plan. The RSUs are notional units of measurement denominated in Shares of
the Company (i.e. one RSU is equivalent in value to one Share, subject to the
terms hereof). The RSUs represent an unfunded, unsecured obligation of the
Company.
Section 2. Vesting Requirements. The Award shall become vested on the date of
the next Annual Meeting of Stockholders, subject to the Participant’s continued
service on the Board. If this service requirement is not satisfied as to any
portion of the RSU Award, the unvested RSUs shall be immediately forfeited.
Section 3. Accelerated Vesting and Payment. Notwithstanding the otherwise
applicable terms hereof, the RSU Award shall become fully vested and payable in
accordance with Section 5 hereof upon (i) the date of a Change in Control of the
Company (including within the meaning of Section 409A of the Code) or (ii) the
date of the Participant’s death or disability (within the meaning of
Section 409A of the Code).
Section 4. Dividend Equivalents. Subject to Section 10 hereof, any cash
dividends paid with respect to the Shares to the Company’s shareholders shall be
credited on account of the Participant in the equivalent dollar amount that
would be paid as a dividend on the number of Shares subject to the RSU Award
that are outstanding as of the record date for such dividend (“Dividend
Equivalents”). The Dividend Equivalents shall be subject to vesting on the same
basis as the underlying RSUs to which the Dividend Equivalent relates, and shall
be paid to the Participant in cash at the same time as the underlying RSUs in
accordance with Section 5 hereof.
Section 5. Payment of Award. Payment of vested RSUs (and any Dividend
Equivalents relating to such vested RSUs) shall be made within 15 days following
the occurrence of the vesting date or accelerated vesting and payment date as
set forth in Section 2 or 3 hereof, as applicable. The RSUs shall be paid 100%
in Shares. Participant shall be entitled to the payment within 15 days of the
applicable date, regardless of whether Participant continues to satisfy all
conditions that applied to the vesting of the RSUs (such as continued service on
the Board) on the actual date of payment.

 

 



--------------------------------------------------------------------------------



 



Section 6. Section 409A Compliance. It is intended that the terms of this RSU
Award will comply with Section 409A of the Code to the extent applicable, and
will be interpreted and construed in a manner consistent with such intent. Any
payment under the RSU Award that is to be made hereunder as a result of the
Participant’s termination of service must satisfy the requirements for a
“separation from service” within the meaning of Section 409A of the Code.
Section 7. Restrictions on Transfer. Except as provided in Section 10.6 of the
Plan, neither this RSU Award nor any RSUs covered hereby may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, other than to Company as
a result of forfeiture of the RSUs as provided herein.
Section 8. No Voting Rights. The RSUs granted pursuant to this Award, whether or
not vested, will not confer any voting rights upon the Participant, unless and
until the Award is paid in Shares.
Section 9. Award Subject to Plans. This RSU Award is subject to the terms of the
Plan, the terms and provisions of which are hereby incorporated by reference. In
the event of a conflict or ambiguity between any term or provision contained
herein and a term or provision of the Plan, the Plan will govern and prevail.
Section 10. Changes for Corporate Events. The RSUs under this RSU Award shall be
subject to the provisions of Section 10.13 of the Plan relating to adjustments
by the Board as a result of certain Corporate Events.
Section 11. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.
[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Award as of the date first
written above.

                      RCN CORPORATION    
 
               
 
  By:                            
 
      Name:        
 
      Title:        
 
                    PARTICIPANT    
 
                         
 
      Name:        

[Signature Page to Restricted Stock Unit Award]

 

3